— In an action, inter alla, for a judgment declaring that the defendant National Advertising Company has no right to use the plaintiff’s property for any purpose, the defendant National Advertising Company appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated August 31, 1989, which granted the plaintiff’s motion to compel it to remove a billboard sign from the plaintiff’s Westbury property, and for a preliminary injunction enjoining it from erecting any further structure on the plaintiff’s properties during the pendency of the action.
Ordered that the order is affirmed, with costs.
*521Upon our review of the record, we conclude that the Supreme Court properly directed the defendant National Advertising Company to remove the billboard sign which it constructed upon plaintiffs property without first obtaining all necessary governmental approvals, and properly enjoined it from erecting any further sign structure on the plaintiffs property during the pendency of this action. The record discloses that the plaintiff has a likelihood of success on the merits (see, Matter of National Adv. Co. v Blankfein, 155 AD2d 544 [decided herewith]), that the plaintiff will suffer irreparable injury absent preliminary injunctive relief, and that the balance of equities is in the plaintiffs favor (see, Grant Co. v Srogi, 52 NY2d 496, 517; Matter of Brenner v Hart Sys., 114 AD2d 363). Mangano, J. P., Thompson, Spatt and Rosenblatt, JJ., concur.